Citation Nr: 1124954	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left lateral femoral cutaneous nerve entrapment.  

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to November 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for lumbar spine degenerative joint disease (DJD), and continued a noncompensable (0 percent) rating for left lateral femoral cutaneous nerve entrapment.  

A January 2008 rating decision increased the rating for lumbar spine DJD to 20 percent, effective July 19, 2005, and increased the rating for left lateral femoral cutaneous nerve entrapment to 10 percent, also effective July 19, 2005.  

The January 2008 rating decision also awarded the Veteran a temporary total (100 percent) convalescent rating for his lumbar spine DJD disability, effective May 24, 2007 through June 30, 2007.  Significantly, review of the claims file reveals that the Veteran underwent surgery on February 6, 2007.  [The period when it was rated totally disabling is not for consideration herein.]

The case was previously before the Board in June 2010 when it was remanded for additional development and to satisfy notice requirements.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's left lateral femoral cutaneous nerve entrapment shown to have resulted in impairment greater than mild incomplete paralysis.  

2.  The preponderance of the evidence is against a finding that at any time during the appeal period flexion of the Veteran's thoracolumbar spine was shown to have been limited to 30 degrees or less; incapacitating episodes of intervertebral disc syndrome, and/or ankylosis are not shown.  

3.  The Veteran is shown to have right lower extremity peripheral neuropathy; competent evidence relates this disability to his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's left lateral femoral cutaneous nerve entrapment.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code (Code) (8526) (2010).  

2.  A rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5235-5243 (2010).  

3.  A separate 10 percent (but no higher) rating is warranted for the Veteran's right lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2005.  
Additionally, in June 2010, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a December 2010 supplemental statement of the case (SSOC) issued after the notice was provided and additional development was completed.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim, as in a SOC or SSOC).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA treatment records and lay statements.  The evidence of record also contains reports of VA examinations dated in October 2005 and July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the Board finds that the July 2010 examination report is fully adequate and contains sufficient information to decide the issues on appeal.  In particular, the report addressed the nerves affected, motor conduction studies, nerve conduction studies, range of motion studies, functional impairment, and the Veteran's subjective complaints.  
The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied.  

B. Factual Background

Historically, a July 1997 rating decision granted service connection for left lateral femoral cutaneous nerve entrapment, rated noncompensable (0 percent), effective December 1, 1996, and granted service connection for lumbosacral strain, rated 10 percent disabling, also effective December 1, 1996.  

The Veteran filed a claim for an increased evaluation for his nerve and lumbar disabilities in July 2005.  

A September 2004 VA treatment record noted the Veteran's complaint of back pain with radiation down the left knee over the past 2 to 3 weeks.  It was further noted that the pain is aggravated by sitting.  Physical examination revealed moderate muscle spasm in the lumbosacral region.  Flexion was limited to 30 degrees.  The diagnosis was acute low back pain.  

An October 2004 VA treatment record reported a finding of muscle spasm in the mid-back at the belt line.  The diagnosis was muscle spasm/strain.  He was instructed to perform light duty at work (as a mail carrier for the United States Postal Service) with no lifting and no prolonged sitting for approximately 2 weeks.  

November 2004 VA treatment records note the Veteran's complaints of low back pain (for one month) radiating into his left knee and into the foot, and that his left knee felt numb.  

A July 2005 VA treatment record found deep tendon reflexes of the patella, bilaterally, to be 2 out of 5.  Deep tendon reflexes of the ankle, bilaterally, were also 2 out of 5.  Further neurological testing (e.g., light touch, vibratory) was within normal limits.  

On October 2005 VA examination for the Veteran's nerve disability, the Veteran reported no progressive weakness, or any shrinkage or change in the size or shape of his left knee.  He indicated it has not been particularly painful, describing the sensation as a vibration in the distribution of the lateral femoral cutaneous and femoral nerve.  Physical examination revealed the gait, tone, and strength in the lower extremities was normal.  There were no pathological reflexes.  There was no evidence of atrophy or fasciculations or radiculopathic features.  Findings did include a decrease in cutaneous light touch in the distribution of the left femoral nerve, but there was no reduction in power in the distribution of the femoral nerve.  The diagnosis was left femoral nerve neuropraxia, non-progressive with almost exclusively sensory symptoms.  

On October 2005 VA examination for the Veteran's lumbar spine disability, the Veteran complained of constant, sharp pain (6 to 7 on a scale to 10), lasting about 2 to 3 days, and numbness in his left knee.  He denied taking any pain medications.  [Notably, on examination for his cervical spine, he indicated he takes Advil every six hours.]  He indicated he uses a heating pad, and a TENS unit which he has to use at least four times per month.  He reported flare-ups (pain rated a 7 to 9 on a scale to 10) at least once a week, sometimes lasting about 4 days.  Precipitating factors are bending, turning, and twisting.  Alleviating factors are lying down and using a heating pad.  During a flare-up, he cannot run, bend, and he has difficulty walking.  He denied using an assistive device, further reporting he can walk 4 miles per day, and walk for 3 to 5 hours per day.  He also denied being unsteady or falling.  The examiner noted the lumbar spine does not affect the Veteran's activities of daily living or his recreational activities.  His lumbar spine affects his occupation because he is unable to stand or walk at times, and unable to carry a 70 pound bag he is required to carry for his job.  The Veteran reported he took off 30 days in the last 12 months for his back pain, but he denied any incapacitating episodes.  On physical examination, range of motion studies revealed forward flexion to 100 degrees; extension to 20 degrees; lateral rotation to 30 degrees, bilaterally; lateral flexion to 30 degrees, bilaterally.  There was no pain with palpation, no muscle spasm, and no scoliosis, kyphosis, or lordosis.  X-rays of the lumbar spine revealed mild degenerative changes.  The diagnosis was lumbar spine DJD.  

September 2006 VA treatment records note the Veteran's complaints of ongoing back pain (for 8 years), with severe pain (9 on a scale to 10) for 1 week, with pain shooting down his left knee.  X-rays of the lumbosacral spine found mild disc space narrowing between L5-S1, opined to be within normal limits, and tiny anterior spurs at L4-L5.  The diagnosis was backache with muscle spasm with possible sciatica.  

October 2006 VA treatment records note complaints of left knee numbness down to his foot, and ongoing lower back pain, described as an aching and stabbing pain, aggravated by activity and exercise, and alleviated by pain medication and rest.  

November 2006 VA treatment records note complaints of low back pain, and a "burning" in his left calf.  Physical examination revealed tenderness to palpation of the lower lumbosacral paraspinal muscle areas, motor strength 5 out of 5 and reflexes 2+ (normal) in the bilateral lower extremities, and negative straight leg raising.  In addition, range of motion was noted to be within normal limits.  

A December 2006 VA treatment record notes the Veteran's complaint of low back pain (5 on a scale to 10).  Range of motion was noted to be within normal limits.  Straight leg raise testing was negative.  MRI of the lumbar spine revealed a large left paracentral disc extrusion at the L5-S1 level causing prominent encroachment in the location, and broad-based disc bulge at the L5-S1 level causing encroachment upon the inferior aspects of the bilateral neural foramina.  

In his December 2006 notice of disagreement, the Veteran reported his left knee has constant numbness and tingling down into his left foot.  He also reported a stabbing pain in his left calf.  He indicated his symptoms are worsened with prolonged standing or walking.  He also stated that he has a dull pain in his back all the time, getting a sharp pain after walking or when moving certain ways.  He indicated he has flare-ups 4 to 5 times per month, lasting hours or days.  

In February 2007, the Veteran underwent L5-S1 microlumbar discectomy for a left L5-S1 herniated disc.  

A May 2007 VA treatment record notes the Veteran returned to work approximately 3 weeks after his surgery.  He reported barely any pain in the back, but continued numbness in the left foot into the calf.  It was noted he walks about 10 to 12 miles per day.  

In his March 2008 VA Form 9 (Substantive Appeal), the Veteran reported that his February 2007 back surgery improved his condition temporarily, indicating that when he started back to work, the severe pain, muscle spasms, and limitation of motion returned to their pre-operative state.  He also complained of pain radiating into his left knee.  He further indicated he has incapacitating episodes (stating he reported such on October 2005 examination).  

A November 2008 VA treatment record notes the Veteran's complaints of back pain and bilateral knee (left greater than right) pain; the left knee pain was noted to be the same as previously, and the right knee pain was noted not to go past the knee.  Physical examination revealed no ankle jerk reflex on the left, 2+ (normal) on the right.  Lower extremity strength was 5 out of 5 bilaterally.  Lumbosacral spine MRI revealed severe degenerative disc disease (DDD) at L5-S1 with retrolisthesis that is stable on X-rays.  

A January 2009 VA treatment record notes the Veteran's complaint of low back pain, worse in the morning, usually improving during the day.  Physical examination revealed extremities strength 5 out of 5, full range of motion, and a normal gait.  

February 2009 VA treatment records note that the Veteran began having a recurrence of back and bilateral knee pain in August 2008.  Recently, he worked extra shifts walking for hours on ice and snow, and since has had a severe exacerbation of the low back pain.  Strength testing was 5 out of 5, and reflex testing (of the patella and Achilles) 2+ (normal).  He had tenderness over the lumbosacral spine, with muscle spasm at L4-L5.  He was issued a walker during ambulation.  CT scan of the lumbar spine revealed no evidence of acute displaced fracture.  The diagnosis was back pain lumbar disc displacement.  He received his first lumbar epidural steroid injection.  MRI of the lumbar spine revealed postsurgical changes at the L5-S1 level from partial left facetectomy and laminectomy; severe L5-S1 DDD; moderate-severe bilateral L5-S1 neural foraminal narrowing, greater on the left.  He was instructed to perform light duty at work for 2 weeks.  

A March 2009 VA treatment record noted the Veteran's complaint that he fell at home when his legs gave out and he could not get up.  

In April and July 2009, the Veteran received his second and third lumbar epidural steroid injections.  

An October 2009 VA treatment record noted the Veteran did not need assistance with activities of daily living and that he was ambulatory.  He reported he typically walks 8 miles per day.  

On July 2010 VA examination for the Veteran's nerve disability, the Veteran complained of an inability to ambulate up and down steps leading to mailboxes on porches and having occasional falls while walking his mail route.  He reported he continued to have constant numbness of his left foot and left inner thigh with tingling, and a cold sensation since the surgery in February 2007.  On physical examination, knee jerk, ankle jerk, and plantar reflexes were 2+ (normal), bilaterally.  Right lower extremity sensory examination found decreased vibration, decreased light touch, and normal pain and position sense.  Left lower extremity sensory examination found decreased vibration and position sense, and absent pain and light touch.  Motor conduction studies revealed hip flexion, hip extension, knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension, bilaterally, were 5 out of 5, reflective of active movement against full resistance.  Muscle tone was normal, and there was no evidence muscle atrophy.  He ambulated without assistive devices and his gait was normal.  Electrodiagnostic study of the right lower limb found evidence of nerve damage.  It was noted the Veteran was still working full time for the United States Postal Service.  The diagnosis was lower extremity peripheral neuropathy.  Paralysis and neuritis were absent, but neuralgia (i.e., pain along the course of one or more nerves) was present.  The disability's effect on the Veteran's occupation was that he was assigned different duties, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.  The examiner stated the Veteran has neurogenic pain to the lower left extremity preventing him from standing for long periods of time.  These symptoms have minimized his ability to engage in activities requiring moderate or heavy exertion such as yard work, recreational activities, and housework.  

On July 2010 VA examination for the Veteran's lumbar spine disability, the Veteran reported that he continues to have chronic lower lumbar pain with neurogenic symptomatology.  His treatment is taking Naproxen.  It was noted he had flare-ups of his lumbar spine once a year, lasting more than a month.  Precipitating factors of the flare-ups are heavy lifting, walking on snow and ice (for work); alleviating factors of the flare-ups are cortisone injections.  During flare-ups, he is incapacitated and unable to walk without cortisone injections.  The Veteran also reported he suffers from fatigue, decreased motion, stiffness, weakness, muscle spasms, and lumbar spine pain.  The pain is caused by bending, twisting, and sitting up straight after sleeping.  The pain (severe) is described as constant, sharp and achy, lasting anywhere from a week to a month.  He reported incapacitating episodes of spine disease.  It was noted he used a back brace.  He indicated he was able to walk 1 to 3 miles.  

On physical examination, there was no evidence of gibbus, kyphosis, lumbar flattening, scoliosis, or ankylosis; lumbar lordosis and reverse lordosis were present.  There was no evidence of thoracolumbar muscle spasm, atrophy, or tenderness; guarding and weakness were found.  There was no evidence of an abnormal gait or abnormal spinal contour.  Thoracolumbar range of motion studies revealed flexion from 0 to 40 degrees; extension from 0 to 8 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 22 degrees; left lateral rotation from 0 to 20 degrees; and right lateral rotation 0 to 20 degrees.  There was evidence of pain with range of motion.  There was no evidence of pain following repetitive motion, or additional limitations following repetitive motion.  It was noted that there were no incapacitating episodes due to intervertebral disc syndrome.  The diagnosis was DDD.  The disability's effect on the Veteran's occupation was that he was assigned different duties, increased absenteeism, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The examiner noted the Veteran is limited to mild activities that will not exacerbate the lumbar spine pain and neurogenic pain to follow.  The examiner opined that "[i]t is most likely that the current neurological complaints and existing disc disease are part and parcel of the service-connected lumbosacral strain."  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in July 2005, the period for consideration is from July 2004 until the present.  

Left Lateral Femoral Cutaneous Nerve Entrapment

Where an unlisted condition is encountered it may be rated analogously, under a closely related disease or injury, where closely related as to the functions affected, the anatomical location, and the symptomatology.  38 C.F.R. § 4.20.  

The Veteran's left lateral femoral cutaneous nerve entrapment is currently rated at 10 percent under Code 8526.  38 C.F.R. § 4.124a.  Under Code 8526, a 10 percent rating is warranted where there is evidence of mild incomplete paralysis; a 20 percent rating is warranted where there is evidence of moderate incomplete paralysis; a 30 percent rating is warranted where there is evidence of severe incomplete paralysis; and a 40 percent rating is warranted where there is evidence of complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.  While the Veteran's nerve disability was previously rated under Code 8529 (for the external cutaneous nerve of the thigh), it appears that the RO (in the January 2008 rating decision) used the rating criteria under Code 8526 as it is more beneficial to the Veteran than the rating criteria for damage to the external cutaneous nerve of the thigh, which only allows for a 10 percent rating when there is evidence of severe to complete paralysis.  

38 C.F.R. § 4.124a defines "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve described in the regulations.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Given the evidence as provided above, the Board finds that the Veteran's left lateral femoral cutaneous nerve entrapment disability approximates to mild incomplete paralysis.  Significantly, October 2005 VA examination found strength in the lower extremities was normal.  While there was a decrease in cutaneous light touch in the distribution of the left femoral nerve found, there was no reduction in power in the distribution of the femoral nerve.  In addition, the examiner explicitly found that the Veteran's left femoral nerve neuropraxis was non-progressive with "almost exclusively sensory symptoms" (emphasis added).  Hence, despite the finding of a decrease in the light touch sensation of the femoral nerve, there was no finding of weakness, and the examiner found the femoral nerve had almost exclusive sensory symptoms, reflective of, at most, a 10 percent rating.  

The Board notes the Veteran's complaints of left knee numbness and pain, and of his inability to ambulate up and down steps leading to mailboxes on porches and having occasional falls while walking his mail route (and at home in March 2009).  The Board also notes the findings of decreased left knee and ankle deep tendon reflexes in July 2005 VA treatment records, no pathological reflexes on October 2005 VA examination, no left ankle jerk reflex in November 2008 VA treatment records, and July 2010 VA examination findings of left lower extremity decreased vibration, absent light touch, absent pain, and decreased position sense.  However, July 2005 VA treatment records found neurological testing within normal limits.  November 2006 VA treatment records found motor strength 5 out of 5 and reflexes 2+ (i.e., normal) in the bilateral lower extremities.  November 2008, January 2009, and February 2009 VA treatment records also found lower extremity strength 5 out of 5.  October 2009 VA treatment records noted the Veteran typically walks 8 miles a day.  And on July 2010 VA examination, while there were findings of decreased sensation, knee jerk, ankle jerk, and plantar reflexes were normal bilaterally.  Motor conduction studies revealed hip flexion, hip extension, knee flexion, ankle dorsiflexion and plantar flexion, bilaterally, were 5 out of 5, reflective of active movement against full resistance.  Furthermore, he ambulated without assistive devices and his gait was normal.  [The Board notes that he was issued a walker in February 2009, but that was issued secondary to his lumbar spine disability, not his nerve disability.]  And the July 2010 examiner explicitly found that evidence of paralysis and neuritis was absent.  Thus, while there is evidence of, and complaints of, decreased sensation, motor strength testing has throughout the appeal period revealed normal left lower extremity strength, and no evidence of paralysis.  Hence, the Board finds that the evidence of record supports the 10 percent rating currently assigned for the Veteran's left lateral femoral cutaneous nerve entrapment disability (reflecting mild incomplete paralysis).  

In summary, the Veteran's nerve disability has not met (or approximated) the schedular criteria for the next higher (20 percent) rating at any time.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected nerve disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's nerve disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  He does not report any unusual symptoms that are not contemplated by the diagnostic codes described in detail above.  

In short, there is nothing in the record to indicate that his service-connected nerve disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, as the Veteran works as a mail carrier for the United States Postal Service and has not alleged unemployability due to his nerve disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  


Lumbar Disability

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

[As noted above in the Introduction, the period when the Veteran's lumbar spine disability was rated totally disabling is not for consideration herein.]

The Veteran's service-connected lumbar spine disability encompasses spinal strain, spinal arthritis (to include X-ray confirmed DJD), and DDD, and may be rated under Codes 5237 (for lumbosacral strain) and 5242 (for degenerative arthritis of the spine).  Codes 5237 and 5242 provide for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  (Inasmuch as the lumbar spine disability is already rated 20 percent disabling, the focus is on those criteria that would afford a rating in excess of 20 percent).  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Inasmuch as intervertebral disc syndrome has not been diagnosed (see July 2010 VA examination), the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  See 38 C.F.R. § 4.71a, Code 5243.  [The Veteran alleges that he has suffered from incapacitating episodes as a result of his lumbar spine disability.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243, Note (1).  On October 2005 VA examination, he reported he took off 30 days in the last 12 months for his back pain, but he denied any incapacitating episodes.  In his March 2008 Substantive Appeal, and on July 2010 VA examination, the Veteran reported he suffers from incapacitating episodes.  Notably, VA treatment records reflect that the Veteran was in the hospital from February 12, 2009 to February 17, 2009 for treatment of various problems, including low back pain.  Thus, it may be conceded the Veteran suffered from "incapacitating episodes" for a period of four days due to his lumbar spine disability.  However, such a period of time would be of no benefit to the Veteran under Code 5243, as it would be reflective of a noncompensable rating (a 10 percent disability rating requires at least one week during the past 12 months).  To the extent the Veteran alleges incapacitating episodes other than the period in February 2009, and of a duration so as to warrant the next higher (40 percent) rating (requiring incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months), such statements are not supported by the medical evidence of record.  While the Veteran may have been instructed to perform light duty at work on several occasions (see, e.g., October 2004 and February 2009 VA treatment records), such does not amount to an "incapacitating episode," which requires prescribed bed rest by a physician and treatment by a physician.  Finally, the July 2010 examination noted that the Veteran does not suffer from incapacitating episodes due to intervertebral disc syndrome.]  

The Board notes that a September 2004 VA treatment record (in the one year period prior to the Veteran's claim for increase) found forward flexion was limited to 30 degrees, warranting a 40 percent rating under the General Formula.  38 C.F.R. § 4.71a.  However, such a finding was not supported at any subsequent time, including on VA examination in October 2005 (which found forward flexion to 100 degrees), and on VA examination in July 2010 (which found forward flexion to 40 degrees).  Indeed, several VA treatment records also found spine range of motion to be within normal limits and to be full.  See November 2006, December 2006, and January 2009 VA treatment records.  Thus, to the extent the September 2004 VA treatment record reported forward flexion to 30 degrees, the Board finds the preponderance of the medical evidence is against a finding that the Veteran has at any time during the appeal period had forward flexion of the thoracolumbar spine limited to 30 degrees or less, as such was not found on VA examination reports or on any other VA treatment records.  Furthermore, there is no evidence that the spine is ankylosed.  Additional factors that could provide a basis for an 

increase have been considered.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  While VA treatment records and VA examination reports note that he suffers from chronic back pain with frequent episodes of flare-ups (notably, on July 2010 VA examination he reported flare-ups once a year) that cause increases in pain and limitation of motion, the rating assigned contemplates such degree of impairment.  Significantly, the July 2010 VA examination found no increase in impairment of function with repetitive motion (i.e., on use).  Accordingly, the next higher (40 percent) rating is not warranted under the General Formula criteria.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning, 4 Vet. App. at 229.  

As noted above, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  He does not report any unusual symptoms that are not contemplated by the diagnostic codes described in detail above.  

In short, there is nothing in the record to indicate that his service-connected lumbar spine disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, as the Veteran works as a mail carrier for the United States Postal Service and has not alleged unemployability due to his lumbar spine disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  

Bilateral Lower Extremity Peripheral Neuropathy

Competent medical evidence has opined that the Veteran has bilateral peripheral neuropathy that is related to his service-connected DDD and lumbar spine disability.  See July 2010 VA examination report.  The Board notes that the General Formula for spine disorders provides that neurological symptoms are to be separately rated.  The Board finds that a separate rating for right lower extremity peripheral neuropathy is appropriate.  Code 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  On July 2010 VA examination, the examiner found decreased sensation to vibration and to light touch.  Electrodiagnostic study of the right lower extremity revealed nerve damage.  The examiner diagnosed the Veteran with lower extremity peripheral neuropathy, and opined that such was part and parcel of the service-connected lumbar spine disability.  Thus, the Veteran is eligible for a separate rating for his right lower extremity peripheral neuropathy under 38 C.F.R. § 4.124, Code 8520.  (Effective date subject to initial determination by the RO).  

The next higher (20 percent) rating is not warranted for the Veteran's right lower extremity peripheral neuropathy as there is no evidence of moderate incomplete paralysis.  As the Veteran has only complained of right lower extremity pain, and there was only decreased sensory nerve involvement (and normal motor conduction studies, normal reflexes, and normal muscle tone), a rating in excess of 10 percent is not warranted for the Veteran's right lower extremity peripheral neuropathy.  

Regarding left lower extremity peripheral neuropathy, notably, service connection is also established for left lateral femoral cutaneous nerve entrapment.  Under governing law/caselaw, the same symptomatology may not be used to support separate ratings (separate and distinct symptomatology must be shown to support separate ratings for co-existing diagnoses).  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  The 10 percent rating currently assigned for the Veteran's left lateral femoral cutaneous nerve entrapment disability currently encompasses all functional limitations of the left lower extremity; consequently, providing a separate (and additional) rating for left lower extremity peripheral neuropathy that encompasses the same symptomatology would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  The record does not reflect or suggest, and the Veteran does not allege, any functional limitations due to his left lower extremity peripheral neuropathy (other than pain and decreased sensation which is specifically recognized by the current rating assigned for the Veteran's service-connected left lateral femoral cutaneous nerve entrapment disability).  Therefore, providing a separate rating for left lower extremity peripheral neuropathy would be inappropriate.  


ORDER

A rating in excess of 10 percent for left lateral femoral cutaneous nerve entrapment is denied.  

A rating in excess of 20 percent for a lumbar spine disability is denied.  

A separate 10 percent (but no higher) rating is granted for right lower extremity peripheral neuropathy, subject to the regulations governing payment of monetary awards.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


